October 28, 1924. The opinion of the Court was delivered by
"This action was commenced July 13, 1921, for the recovery of $2,999 damages for the destruction of a Ford roadster automobile by collision with a train of defendant at Seven Mile Crossing, Charleston, S.C. September 11, 1920. The case was brought to trial October 17, 1922, and, the jury failing to agree, a mistrial was ordered. The case again came on for trial April 12, 1923, before his Honor, *Page 217 
Judge Rice, and a jury, when a verdict for the full amount claimed, $2,999, was rendered for plaintiff ($500 actual, and $2,499 punitive, damages). A motion for a directed verdict made by defendant was refused. A motion for a new trial was duly made and on July 20, 1923, Judge Rice made an order setting aside the verdict and granting a new trial, unless the plaintiff within 10 days consent to remit all of the verdict as to punitive damages, except $1,200. Plaintiff duly remitted and consented to a verdict of $1,700, ($500 actual damages and $1,200 punitive damages), in conformity with said order. Judgment upon said verdict was duly entered, and this appeal is from said judgment and the order for new trial nisi. The exceptions for appeal are to the refusal of the motion for directed verdict, the Judge's charge, and refusal to charge, modifications of requests to charge, and to the order for new trial nisi."
The exceptions are nine in number. As to the exceptions complaining of error in not directing a verdict as asked for by the appellant we see no error on the part of his Honor in refusing, under the decisions of this Court in the cases of Callison v. Railway, 106 S.C. 123;90 S.E., 260. Wideman v. Hines, 117 S.C. 516;109 S.E., 123. Bain v. Railway, 120 S.C. 370; 113 S.E., 277. Chisolmv. Railway, 121 S.C. 394; 114 S.E., 500. Keel v.Railway, 122 S.C. 17; 114 S.E., 761. Curlee v. Railway,122 S.C. 361; 115 S.E., 628. McMaster v. Railway, 122 S.C. 375;115 S.E., 631. White v. Railway (S.C.),118 S.E., 531.
As to the exceptions which complain of error as to his Honor's charge and his refusal to charge certain requests and his modifications of requests to charge, we see no error on the part of his Honor as complained of by the exceptions.
His Honor gave a full, complete, and fair charge, covering the duties of a traveler upon approaching a railroad crossing. The charge as a whole was fair and impartial, *Page 218 
and covered the whole law of the case as applicable to the pleadings and the evidence in the case, and was nowhere prejudicial to the appellant.
His Honor fully and fairly instructed the jury as to the law of the case, and left the facts to them, and they found a verdict against the defendant for $2,999. Upon a motion for a new trial his Honor granted an order nisi, cutting the verdict down to $1,700.00.
A motion for a new trial rests in the sound discretion of the Judge. We see no error as complained of in the exceptions. All exceptions are overruled and judgment affirmed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE FRASER concur.